EXHIBIT JOINT FILING AGREEMENT The undersigned hereby agree that the statement on Schedule 13D with respect to the shares of common stock of Polymer Group, Inc. is, and any amendment thereto signed by each of the undersigned shall be, filed on behalf of each of the undersigned pursuant to and in accordance with the provisions of Rule 13d-1(k) promulgated under the Securities Exchange Act of 1934, as amended.The undersigned hereby further agree that this Joint Filing Agreement be included as an exhibit to such statement and any such amendment.This Joint Filing Agreement may be executed in any number of counterparts, all of which taken together shall constitute one and the same instrument. Dated:December 2, 2009 Tesalca-99, S.A. Texnovo, S.A. By: Grupo Corinpa, S.L. Director By: /s/ José Durany Pich José Durany Pich Managing Director /s/ Juan Pich-Aguilera Roca Juan Pich-Aguilera Roca Managing Director Grupo Corinpa, S.L. By: /s/ José Durany Pich José Durany Pich Managing Director /s/ Juan Pich-Aguilera Roca Juan Pich-Aguilera Roca Managing Director /s/ José Durany Pich José Durany Pich, individually /s/ Juan Pich-Aguilera Roca Juan Pich-Aguilera Roca, individually
